


Exhibit 10.14


To: Fiduciary Trust Company International


FORM OF INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“________________________________________________________________”


1.
Investment Management Account. We appoint you to be the agent for the
undersigned entity (referred to as “we” or “us”) to act as investment manager of
an Investment Management with Custody Account (“Account”) in the name specified
above to manage all assets and cash, including but not limited to the proceeds
from the sale of such assets, and the income attributable to such assets, that
are delivered to you for the Account (“Account Assets”). We will deliver to you
only assets owned solely by us, and will advise you of the cost, date and manner
of acquisition of any additional assets contributed to the Account. We will
promptly notify you in writing of any reduction in the amount of the Account
Assets subject to your investment management direction.



2.
Investment of Account Assets. Subject to our right to give instructions with
respect to the Account as described in Section 4 of this Investment Management
with Custody Agreement (the “Agreement”), we authorize you, in your discretion,
to:



(a)
invest, reinvest and/or hold cash un-invested, at the Account's risk, at such
times and in such manner as you determine. You may buy, sell, exchange, convert
and otherwise invest or trade in any stocks, bonds, units and other instruments,
whether the issuer is organized in or outside the United States, including but
not limited to:



(1)
deposit accounts, including your own or those of any of your Affiliated or
Subsidiary Companies, as defined in Section 12;



(2)
shares of any mutual fund (including any money market mutual fund), including,
without limiting the generality of this discretion, any mutual fund for which
you and/or any of your Affiliated or Subsidiary Companies, acts as sponsor,
distributor, administrator, adviser, or in any other capacity, or receives
investment advisory or other fees (collectively, “Affiliated Funds”); provided,
however, that if you invest in any Affiliated Fund, to the extent required by
any applicable law, rule or regulation, this Agreement or any other governing
document, you will exclude the value of any Account Assets so invested, from the
calculation of your fees under Section 11 of this Investment Management
Agreement; and



(3)
securities acquired pursuant to any public, private and direct placement
(“Pooled Investment Vehicle”), including, without limiting the generality of
this discretion, any fund not registered under the Investment Company Act of
1940, as amended, for which you and/or any of your Affiliated or Subsidiary
Companies acts as sponsor, distributor, administrator, adviser, or in any other
capacity, or receives investment advisory or other fees (an “Affiliated Pooled
Investment Vehicle”); provided, however, that if you invest in any Affiliated
Pooled Investment Vehicle, to the extent required by any applicable law, rule or
regulation, this Agreement or any other governing document, you will exclude the
value of any Account Assets so invested, from the calculation of your fees under
Section 11 of this Investment Management Agreement.



(b)
execute any documentation as the Account's agent and attorney-in-fact as you may
deem necessary to facilitate any such investment or reinvestment, including but
not limited to signing the Account's or our name (1) on any securities
registered in the Account's or our name in order to sell them or enable them to
be deposited as authorized above, (2) on any documents necessary to establish
your security interest under Section 8, and (3) on all necessary certificates of
ownership or other instruments required by an issuer, depository or governmental
authority under applicable law or regulation, and authorize your sub-custodians
to do likewise;



(c)
place Account trades with any issuers or with any brokers or dealers, as you may
select, including any of your Affiliated or Subsidiary Companies, which brokers
or dealers are entitled to receive compensation out of the Account Assets for
their services; and



(d)
purchase, sell, exchange, convert and otherwise execute non-US currency
transactions in the spot or forward market as agent or as principal, at the
market rate, as determined by you at your discretion.




--------------------------------------------------------------------------------






3.
Custody of Account Assets. Subject to Sections 4 and 5(a), we authorize you, in
your discretion:



(a)
to hold cash and hold any issue of securities in the Account with securities of
the same issue of your other clients, and deposit Account Assets (whether in
“book entry” or physical form) with any domestic or non-US bank, broker or
dealer, or securities depository, as your sub-custodian, in nominee name or
otherwise;



(b)
with respect to trades reported on the Account's behalf through Depository Trust
Company (“DTC”), to accept instructions from DTC (whether in a DTC report or
otherwise) as though they were given by us; and



(c)
in those cases in which securities that have been purchased at varying prices
are being sold or transferred, to use the “specific identification method” for
allocating tax lots to a particular sale or transfer of securities for U.S.
federal income tax purposes, unless we specifically request you to use another
method of tax lot selection on or before the settlement date relating to that
sale or transfer. This delegation of authority includes, without limitation, the
discretion to select tax lots using a lot selection method other than “FIFO”
(first-in, first-out).



4.
Special Instructions. We authorize you to record telephone conversations related
to the Account, and to rely on our oral or written instructions or notices when
you receive them from any of our Authorized Persons, as defined in Section 6(k).
We agree to confirm in writing any oral instruction given to you as soon
thereafter as possible. You shall be under no duty to make any investigation or
inquiry as to any statement contained in any oral or written instruction given
and, unless and until specifically advised otherwise, you may accept the same as
conclusive evidence of the truth and accuracy of the statements contained
therein. You agree to comply with the following special instructions:

_________________________________________________________________________________________________
_________________________________________________________________________________________________


Notwithstanding the foregoing, we agree that these special instructions shall
continue to be effective until canceled or modified by us in a subsequent
writing delivered to you.


5.
Administrative Provisions.



(a)
Income. Please remit income as follows:
______________________________________________________    



(b)
Statements. You agree to send us statements of principal and income transactions
and appraisals of Account Assets at least quarterly, in written form or in any
other form that you choose to make available, and provide an annual statement of
income classified for federal income tax purposes, and a schedule of security
transactions for the calendar year showing gains and losses, if the income tax
costs and dates of acquisition are available. For purposes of all reports made
by you, any non-US securities denominated in non-US currencies will be valued in
the Account's base currency, which will be in United States dollars unless we
agree otherwise. We agree to accept any form of communication transmitting such
information.



(c)
Preparation of Income Tax Returns. You are o are not o authorized to prepare our
income tax returns. If we have requested this service, you are authorized to
charge the Account based on the amount of work involved.



(d)
Shareholder Disclosure. You may disclose the Account's or our name, address and
security position when requested to do so by any issuer of securities held in
the Account, unless we indicate that you may not (unless required by law) by
checking the box o.



6.
Representations and Warranties. We hereby acknowledge, represent and warrant to,
and agree with you, as follows:



(a)
Client Assets. We are the sole owner of all Account Assets and (1) there are no
restrictions on the transfer, sale or public distribution of any such Account
Assets and (2) no option, lien, charge, security or encumbrance exists over such
Account Assets, except as described to you in writing.



(b)
Authority. All authority given to you under this Agreement will remain in effect
until changed or terminated by us in writing. You may give a copy of this
Agreement to any broker, dealer or other party to a transaction, as evidence of
your authority to act on the Account's behalf.


2

--------------------------------------------------------------------------------




(c)
Understanding of Terms. We have reviewed, either alone or with our independent
agent, and understand the matters set forth in this Agreement. We have received
all information that we deem necessary or desirable in connection with our
decision to enter into this Agreement.



(d)
Compliance with Anti-Money Laundering Laws. To comply with United States
anti-money laundering laws and regulations, we represent as follows:



(1)
The Account Assets were not, and are not, directly or indirectly derived from
activities that may contravene United States federal, state or international
anti-money laundering laws or regulations to the extent that any such laws or
regulations may be applicable to us.



(2)
If we are acting as agent or nominee for the beneficial owners of the Account
Assets, we have adopted anti-money laundering policies and procedures with which
we are in compliance.



(3)
If we are a non-US bank, we are not operating under an offshore banking license,
which as a condition of our license, prohibits us from conducting banking
activities with the citizens of, or in the local currency of, the jurisdiction
that issued such license.



(4)
We have not been formed by, or for the benefit of, any individual described
below; and none of the Authorized Persons identified to you from time to time in
accordance herewith, is an individual described below:



(A)
a current or former senior official in the executive, legislative,
administrative, military, or judicial branches of a non-US government (whether
elected or not), or

(B)
a senior official of a major non-US political party, or

(C)
a senior executive of a non-US government-owned commercial enterprise, or

(D)
an immediate family member of any of the individuals described in subsections
(A) through (C) above, or a person known to maintain a close personal or
professional relationship with any such individuals.

For purposes of this representation, “senior official or executive” means an
individual with substantial authority over policy, operations, or the use of
government-owned resources; “immediate family” includes a spouse, parents,
siblings, children, and a spouse's parents or siblings.


(5)
We acknowledge that Federal law requires that you obtain, verify and record
information and documents to identify the persons opening new accounts. For
natural persons, this may include, without limitation, name, address, date of
birth, and social security numbers, as well as government-issued photo
identification, and for clients, other than natural persons, tax identification
numbers and documents evidencing formation (e.g., Articles of Incorporation). We
further acknowledge that you may also screen such names against various
databases to verify identity.



(6)
We agree to provide you with information and documentation relating to our
organizational structure, beneficial ownership, source of funds and Authorized
Persons, including any changes relating thereto, whenever such changes occur, or
if there are no such changes, upon request by you.



(e)
Changes to Account or Representations in Agreement. We will promptly notify you
in writing of: (1) any change to the Account of which you would not otherwise
have knowledge; and/or (2) any occurrence that results, or threatens to result,
in any representations by us contained in this Agreement becoming false,
misleading or incomplete.



(f)
Past Performance Not Indicative of Future Results. We acknowledge that past
performance results achieved by accounts supervised and/or managed by you may
not be indicative of the future performance of the Account.



(g)
Notice of Certain Events. We or our successor or legal representative, as the
case may be, shall promptly notify you in writing of our dissolution,
termination, merger, bankruptcy and/or the occurrence of any other event that
might affect the validity of this Agreement or your authority under this
Agreement. All directions given and actions taken or omitted by you prior to the
time that such notice is given to you and which would otherwise be appropriate
under the terms of this Agreement shall be binding upon us and any successor or
legal representative thereto. Neither we nor any successor or legal
representative thereto shall hold you liable for any loss, damage or liability
arising out of or based upon any action taken or omitted by you in accordance
with this Section 6(g).




3

--------------------------------------------------------------------------------




(h)
Authority to Enter Into Agreement and of Signatory. We have full authority and
power to engage you under the terms and conditions of this Agreement, and to
execute, deliver and perform this Agreement without the need for any
governmental or other authorizations, approvals or consents. Any individual
whose signature is affixed to this Agreement on our behalf has full authority
and power to execute this Agreement on our behalf. Any such individual and/or we
shall promptly notify you in writing of any event that could reasonably be
anticipated to affect any such individual's authority under this Agreement.



(i)
Binding Obligations. We represent that your engagement by us pursuant to the
terms of this Agreement constitutes our legal, valid and binding obligation and
does not violate our constituent documents, any other material agreement, order
or judgment of any court or governmental authority, or any law applicable to us.
We further represent that all investments permitted herein are within our power
to enter into and have been duly authorized, and that when you enter into such
investments on the Account's behalf and they are binding against a counterparty,
they will constitute our legal, valid, and binding obligations.



(j)
Organizational Documents. We represent that you have been furnished a true and
complete copy of such documentation, as amended to date, that establishes and
evidences our organization as a legal entity and our authority to retain you. We
will furnish promptly to you any amendments to such documentation, and we agree
that, if any amendment affects your rights or obligations, such amendment will
be binding on you only when you agree in writing. If the Account contains only
part of our investment assets, we understand that you will have no
responsibility for the diversification or concentration of all of our
investments, and that you will have no duty, responsibility or liability for
assets that are not in the Account.



(k)
Corporations, Partnerships and Other Entities. We represent that the
individual(s) specified below in subsections (1) and (2) of this Section 6(k)
are authorized to certify to you from time to time those persons who are duly
authorized to act for us under this Agreement (“Authorized Persons”) and those
persons or entities who are our shareholders, partners or members. We agree to
notify you promptly in writing of any changes in the information specified below
or on the Exhibits referred to below and attached hereto. We further represent
as follows:



(1)
Corporations. If we are a Corporation:



(A)
Our President, Secretary or Chief Financial Officer listed on the attached
Certification of Authorized Persons (Exhibit A) is authorized to act for us as
an Authorized Person and to certify to you from time to time, by listing on, and
delivering to you, Exhibit A or a substantially similar form, those other
persons who also are so authorized to act on our behalf.

(B)
We have not issued bearer shares.

(C)
If we have five or fewer shareholders, we have accurately and completely listed
on the attached Certification of Ownership (Exhibit B) all of the applicable
information requested.

(D)
Check as applicable:

o we are incorporated under the laws of            as a for-profit corporation;
or
o we are incorporated under the laws of            as a not-for-profit
corporation.


(2)
Partnerships and Other Entities.



(A)
If we are a partnership, an Authorized Person is any one of the general partners
named on the attached Certification of Authorized Persons (Exhibit A).

(B)
If we are an entity other than a corporation or partnership, the officer
specified on the attached Certification of Authorized Persons (Exhibit A) is
authorized to act for us as an Authorized Person and to certify to you from time
to time, by listing on, and delivering to you, Exhibit A or a substantially
similar form, those other persons who also are so authorized to act on our
behalf.

(C)
If we are a partnership or entity other than a corporation, and have five or
fewer partners or members, we have accurately and completely listed on the
attached Certification of Ownership (Exhibit B) all of the applicable
information requested.

(D)
If we are a partnership or other entity, other than a corporation, we were
formed under the laws of           .



(3)
Our taxable (or fiscal year) ends           .



(4)
We are not required to be registered under the United States Investment Company
Act of 1940, as amended.


4

--------------------------------------------------------------------------------






(l)
Non-US Entities. If we are a non-US entity including but not limited to a
corporation or partnership formed under the laws of a country other than the
United States, we further represent as follows:



(1)
We have checked here o if we meet any of the criteria under Test I on Exhibit C
hereto; and we have checked here o if we meet any of the criteria under Test II
on such Exhibit C.



(2)
We are not a dealer in stocks or securities and we do not have our principal
office in the United States, nor are we otherwise engaged in trade or business
in the United States.



(m)
Unlawful Internet Gambling Enforcement Act (“UIGEA”). If we are engaged in
commercial betting or wagering:



(1)
We acknowledge that we are prohibited from knowingly engaging in any “Restricted
Transactions,” i.e., accepting payments in connection with the participation of
another person in “unlawful Internet gambling” (defined, generally, to mean
placing, receiving, or otherwise knowingly transmitting a bet or wager by any
means which involves the use, at least in part, of the Internet where such bet
or wager is unlawful under any applicable federal or state law in the state or
tribal lands in which the bet or wager is initiated, received, or otherwise
made).



(2)
We represent that we do not engage in Internet gambling of any kind, whether or
not we believe such gambling to be legal, and will not process through the
Account any transaction that violates UIGEA.



(3)
We acknowledge and agree that you may block or reject any Restricted Transaction
or close the Account if you believe the Account is in receipt of or engaged in
any such transaction.



We agree to notify you promptly in writing of any changes in the information
specified above.


7.
Repayment of Debts; Payment of Interest. We agree to repay you whether or not
demand is made (a) the amount of any overdraft or other amounts (including but
not limited to fees) owed by us, or charges or liabilities advanced or incurred
by you, a sub-custodian, or nominee in connection with the Account (including
but not limited to attorneys' fees) or any other account that we maintain with
you, and (b) interest thereon at the rate then charged by you to your investment
management clients on demand notes, as that rate may change from time to time
(collectively “Debts”). You may charge the Account, or any other account that we
may then have with you, for any Debts.



8.
Grant of Security Interest. To collateralize our obligations to repay any Debts,
by signing this Agreement we grant you a continuing security interest in the
Account Assets and the assets in any other account (including, but not limited
to cash, certificated and uncertificated securities and other financial assets)
that we maintain with you in the same legal capacity at any time that any Debts
are outstanding ("Collateral"). You may apply any cash, or sell any other
Collateral and apply the proceeds to repayment of the Debts and related
expenses. We agree that you will have all the rights of a secured creditor that
are provided by New York law and that you may assign any such rights.



9.
Your Responsibilities. Your responsibilities are solely as stated in this
Agreement. Specifically, we agree that, except as may otherwise be provided by
law, you shall not be liable for:



(a)
any loss that the Account may suffer by reason of any investment decision made
or other action taken or omitted in good faith and with that degree of care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity would use in the conduct of an
enterprise of a like character and with like aims;



(b)
any loss, expense or other liability (including but not limited to attorneys'
fees) arising or incurred as a result of your compliance with our instructions,
reasonably and in good faith believed by you to be genuine;



(c)
any act or failure to act by any broker or other person with whom you or the
Account may deal in connection with the subject matter of this Agreement; or



(d)
any failure or delay in performance of any obligation under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond your
reasonable control, including without limitation, acts of God; earthquakes;
fires; floods; wars; terrorism; civil or military disturbances; sabotages;
epidemics; riots; interruptions, loss or malfunctions of utility,


5

--------------------------------------------------------------------------------




transportation or communication service; accidents; labor disputes; acts of
civil or military authority; governmental actions and inability to obtain labor,
material, equipment or transportation.


We understand that the value of investments made for the Account may go down as
well as up, and may be subject to various market, economic and/or business risks
(and if the Account is invested in international markets, currency and political
risks, including but not limited to the risks of nationalization, confiscatory
taxation and exchange restrictions), as well as the risk that the investment
decisions made may not always be profitable or prove to have been wise. We also
understand that there is no guarantee as to the value of our investments or the
specific performance level of the Account.


10.
General Indemnification. We agree to indemnify you to the fullest extent
permitted by law for any expense or liability (including, without limitation,
attorneys' fees and related charges and expenses) incurred by you with respect
to the Account when acting in accordance with this Agreement or to enforce this
Agreement or any part thereof, including, without limitation, this Section 10.



11.
Compensation. For your services under this Agreement, we authorize you to charge
the fees and charges as set forth in Schedule 1 attached to this Agreement, as
that schedule may be amended from time to time. You may charge ___% against
income and ___% against principal; or to the extent that the income is
insufficient to cover the percentage of fees and charges indicated, then the
balance thereof is to be charged against principal.



12.
Conflicts. Nothing in this Agreement shall be deemed to limit or restrict your
right, or the right of any of your officers, directors or employees, to engage
in any other business or to render investment management services or services of
any kind to any other client. We understand that you provide investment
management services to numerous other accounts. We understand that you may give
advice and take action with respect to any of your other clients and their
accounts that may differ from the timing or nature of action taken by you with
respect to the Account. Nothing in this Agreement shall impose upon you any
obligation to purchase or sell or to recommend for purchase or sale, with
respect to the Account, any security (including long and short positions) that
you, or your Affiliated or Subsidiary Companies, or your or their directors,
officers, employees or family members of any of them may purchase or sell for
its or their own account(s) or for the account of any other client. For purposes
of this Agreement, “Affiliated or Subsidiary Companies” are those operating
companies and investment entities, directly or indirectly controlled by, or
under common control with, you or your parent company, Franklin Resources, Inc.,
and whether using the name Fiduciary, Templeton, Franklin, FTI or any other
name.



We acknowledge that your ability and that of your Affiliated and Subsidiary
Companies to effect and/or recommend transactions may be restricted by
applicable regulatory requirements in the United States and elsewhere and/or
your or their internal policies designed to comply with such requirements.
Consequently, there may be periods when you may not initiate or recommend
certain types of transactions in certain investments when you or your Affiliated
or Subsidiary Companies are performing services or when aggregated position
limits have been reached, and we will not be advised of that fact.


We acknowledge that you or your Affiliated or Subsidiary Companies may obtain
and keep profits, commissions and fees in connection with activities for other
clients and from their own accounts. We also acknowledge that you may receive
compensation from distributors of mutual funds, including money market funds,
for performing shareholder servicing functions that such distributors would
otherwise have to perform themselves. If any Account Assets are invested in such
funds, you are authorized to receive this compensation.


As described in the respective prospectus and statement of additional
information for Affiliated Funds, we: understand that Fiduciary Trust and its
Affiliated or Subsidiary Companies will receive, and may share, compensation for
investment management services from each Affiliated Fund in which the account
invests, and agree that Fiduciary Trust is authorized to keep such compensation;
acknowledge that when selecting a mutual fund for investment, including an
Affiliated Fund, Fiduciary Trust compares such fund to the relevant Lipper peer
group, assessing both the fund’s performance and its expense ratio versus the
peer group median, and takes into consideration potential cost savings of an
Affiliated Fund, given that Fiduciary Trust excludes the value of the Account’s
holdings in any Affiliated Funds from the calculation of fees for investment
management as described in Section 2(a)(2) of this Investment Management
Agreement (although, to the extent permitted by law, it may charge an
administrative fee on such holdings); and further acknowledge that neither
Fiduciary Trust nor any Affiliated or Subsidiary Company receives any Rule 12b-1
distribution or shareholder servicing fees from any Affiliated or Subsidiary
Company attributable to investing in any Affiliated Fund.

6

--------------------------------------------------------------------------------






13.
Proxies and Other Legal Notices.



(a)
Decisions on proxy voting will be made by you unless such decisions are
expressly reserved by us. Except as provided in Sections 13 (b), (c) and (d)
below, you shall not be expected or required to take any action with respect to
legal proceedings (including, without limitation, class action lawsuits and
regulatory recovery funds) involving securities presently or formerly held in
the Account, or the issuers of such securities or related parties.



(b)
When in the exercise of your discretion you determine that such action is in our
best interest, we hereby authorize you and appoint you as our attorney-in-fact,
to:



(1)
participate and otherwise act on behalf of us in connection with all matters
arising with respect to any reorganization or restructuring, liquidation,
bankruptcy, insolvency or similar event relating to an issuer (or a related
party of such issuer) of securities managed by you as part of the Account
(collectively, the “Authorized Matters”), including, without limitation, acting
on our behalf as a member of any related creditor’s committee or a similar ad
hoc or statutory committee;



(2)
engage, or direct the applicable indenture trustee or similar entity to engage
professionals, including attorneys and financial advisors, to represent our
interests with respect to the Authorized Matters;



(3)
execute, file and deliver any necessary or appropriate documents in connection
with the Authorized Matters, including, but not limited to, proofs of claim,
transaction documents, certifications, representation letters, objections,
releases of claims, powers of attorney, retainer agreements, and settlement
agreements; and



(4)
in general, perform any other act for us in all matters relating to the
Authorized Matters, as applicable (collectively, all such actions described in
Section 13(b) comprise the “Authorized Matters Service”).



(c)
We further acknowledge and agree that:



(1)
notwithstanding any confidentiality provisions in this Agreement, information
relating to you or the Account may be disclosed to third parties in connection
with any Authorized Matter;



(2)
by filing a proof of claim on our behalf with respect to any Authorized Matter,
you may waive our right to a jury trial and potential objections as to
jurisdiction with respect to such Authorized Matter; and



(3)
you shall take such action as you deem prudent in connection with Authorized
Matters in your sole discretion, which may include the decision not to take any
action.



(d)
You may, at any time, change the scope of, or terminate, the Authorized Matters
Service. You will provide notice to us of any such Authorized Matters Service
change in scope or termination in any manner you choose, including by electronic
communication, and we expressly consent to accept any manner of delivery of such
communications, including by electronic communication. The Authorized Matters
Service shall, if not sooner terminated, automatically terminate upon the
termination of this Agreement.



14.
Brokerage. In selecting brokers or dealers to execute trades, you are expressly
authorized to consider the fact that a broker or dealer has furnished
statistical, research or other information or services which enhance your
investment research and portfolio management capability, generally, even if the
commission exceeds the commission which another broker would have charged for
effecting the transaction; provided that you determine in good faith that the
amount of commission charged was reasonable in relation to the value of
brokerage and/or research services provided by such broker, either in respect of
the Account or your overall responsibilities to your discretionary accounts.



Nothing herein shall preclude the “bunching” of orders for the sale or purchase
of portfolio securities in the Account with other accounts managed by you. In
some cases, prevailing trading activity may cause you to receive various
execution prices on the entire volume of any security sold for the accounts of
your clients. When this happens you may average the various prices and charge or
credit the Account with the average price, even though the effect of this
aggregation of price may sometimes work to the disadvantage of the Account. We
also understand and acknowledge that you or your Affiliated or Subsidiary
Companies may, based upon factors that you deem to be important, such as the
relative size, investment

7

--------------------------------------------------------------------------------




objectives and/or investment restrictions of client accounts, restrict to
certain accounts purchases and sales of securities acquired in initial public
offerings, including those that trade or are expected to trade at a premium in
the secondary market.


15.
Confidential Relationships. All information and recommendations furnished by
either party to the other shall at all times be treated in strictest confidence
and shall not be disclosed to third persons, except as may be permitted by law
or regulation, or except upon the prior written approval of the other party to
this Agreement.



16.
Communications. All Account documents and other instructions or notices, as
applicable, required to be in writing shall be deemed duly given when delivered
in person or sent by first-class mail, postage prepaid, overnight courier, or
confirmed facsimile, with original to follow, to us at our address below, or to
you addressed as follows:



Fiduciary Trust Company International
600 Fifth Avenue
New York, New York 10020


Either party may, by written notice given at any time, designate a different
address for the receipt of Account documents, instructions or notices due under
this Agreement.


17.
Use of Affiliated or Subsidiary Companies. You may delegate all or part of your
duties under this Agreement to any Affiliated or Subsidiary Company.



18.
Level of Online Access Requested. To gain access to online systems, networks,
databases and functions (“Site Services”) that you may make available from time
to time on FIDUCIARYTRUST.COM (your “Site”), in accordance with the terms and
conditions of the Online Access Agreement,
FIDUCIARYTRUST.COM/FTCIINVESTORSERVICES.COM, (as applicable), (attached to
Appendix 1). Check the applicable box to indicate desired level of online access
for the Account.



o for ourselves only.
o for ourselves and any other party that we may designate on Appendix 1.
o not for ourselves, but for any other party that we may designate on Appendix
1.
o not for ourselves or any other party.


19.
Right of Set-off. We agree that you have a right of set-off against any of our
funds that are held by, or on deposit with, you in the Account or any other
account that we maintain with you in the same legal capacity at any time that
any Debts are outstanding. To enforce this right, you may use any of our funds
that are on deposit with you or held by you to repay any Debts that are
outstanding.



20.
Governing Law. This Agreement will be governed by the laws of the State of New
York without regard to any laws that might otherwise apply under principles of
choice of law or conflicts of law.



21.
Entire Agreement; Amendment; Termination. This Agreement sets forth and restates
the entire understanding of the parties with respect to the Account, and
replaces all previous agreements, understandings and communications, oral or
written. It can only be amended by both parties in writing, except that, if you
send us notice of an amendment, it will become effective thirty days later
unless we object in writing within that time. We may terminate this Agreement at
any time by written notice to you. You may terminate it on thirty days' written
notice to us. Sections 6, 7, 8, 9, 10, 11, 15, 16, 18 and 21 shall survive the
termination of this Agreement. Upon termination you will have no further
obligations hereunder, provided that any liability under this Agreement of
either party to the other shall survive and remain in full force and effect with
respect to transactions that have been initiated, but not completed, and with
respect to any other claim or matter of which either of the parties has given
the other written notice prior to such termination, until such liability has
been finally settled (except that you will be entitled to your fees, prorated to
the date of termination). If liquidation of any part of the Account is necessary
or desired by us, you will do so in an orderly manner and, after settlement of
all amounts outstanding from the Account, you will transfer such liquidated
assets and any other remaining Account Assets to us or in accordance with our
instructions.



22.
Severability. The provisions of this Agreement are severable. If any provision,
or part thereof, is determined to be void, voidable, illegal or invalid, the
remaining provisions of this Agreement, including parts thereof, if applicable,
shall continue to be valid and enforceable.




8

--------------------------------------------------------------------------------




23.
FDIC Insurance Disclosure. We acknowledge that securities, mutual funds and
other non-deposit investments in the Account are subject to the following:

NOT FDIC-INSURED
May lose value
No bank guarantee.
We understand that any cash balances placed on deposit in the Account are
insured by the Federal Deposit Insurance Corporation (“FDIC”) to the maximum
extent allowed under the FDIC's general deposit insurance rules.
AGREED:
 
 
 
 
Name of Legal Entity
FIDUCIARY TRUST COMPANY
INTERNATIONAL
 
By:
 
 
 
Signature
By:
 
 
 
 
 
Signature
 
Name and Title (Please Print)
 
 
 
 
 
 
Name and Title (Please Print)
 
Address
Date:
 
 
 
 
 
 
City State Zip Code
 
 
 
 
 
Telephone


9

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


EXHIBIT A


CERTIFICATION OF AUTHORIZED PERSONS
UNDER THE INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“____________________________________________________________”


I certify, as the ____________________________ (specify title; e.g., general
partner [of a partnership]; president, secretary [of a corporation]; managing
member [of an LLC]), that the following persons are “Authorized Persons” under
the Agreement. If box is checked o, complete shaded fields.


NAME
 
TITLE
 
TAX ID NO.
 
SPECIMEN SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
Name of Legal Entity (Please Print)
By:
 
 
Signature
 
 
 
Name and Title (Please Print)
Date:
 








10

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


EXHIBIT B
CERTIFICATION OF OWNERSHIP
of _______________________ (the “Company”)*
*Insert Name of Company above signature line below
Part A. Complete Part A if the Account is owned by a legal entity with five or
fewer owners.
The undersigned hereby certifies on behalf of the Company:
1.
As of the ___________ day of ___________________, 20___, the Company's books and
records reflect that those listed below are the sole holders and beneficial
owners of the Company's issued and outstanding shares or ownership interests:

Name of Holder of Ownership Interests
 (“Owner”) (e.g., Shareholder / Partner / Member)
 
Residential Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Part B. Complete Part B for each Owner that is a “Fiduciary” (e.g., Trustee,
Executor, Guardian).
1.
For any Fiduciary relationship specified above, list the funder, each
beneficiary to whom income or principal is currently distributable, and each
acting trustee, executor, guardian, custodian (under the Uniform Transfers to
Minors Act), and other fiduciary, together with the legal capacity and residence
of each.

Part B.
    
Name of Person
 
Legal Capacity
 
Legal Residence (City and State)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Insert name of Company
By:
 
 
Signature
Name:
 
 
Please print
Title:
 



    

11

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


(APPLICABLE TO NON-US ENTITIES ONLY)


EXHIBIT C


TO THE INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“___________________________________________________________________”


U.S. federal law places certain restrictions on non-US ownership of any interest
in oil and gas leases on federal (U.S.) land and on non-US control of United
States shipping and communications companies. In connection with such securities
that are or may be held in a client's account, Fiduciary must certify to issuers
or to domestic depositories where the securities may be held (e.g., Depository
Trust Company (“DTC”)) whether the client meets any of the criteria set forth in
either Test I or Test II.




TEST I


For purposes of shipping and communications companies, do you meet any of the
following criteria?


(a)
Any individual person who is not a United States citizen;



(b)
Any non-US government;



(c)
Any corporation, the president, chief executive officer, chairman of the board
of directors or other executive officer of which is not a United States citizen,
or of which more than a minority of its directors necessary to constitute a
quorum or more than a minority of its directors are not United States citizens;



(d)
Any corporation organized under the laws of any non-US government;



(e)
Any corporation of which more than one-fourth of its stock is owned beneficially
or of record, or may be voted, by persons who are not United States citizens, or
which by any other means whatsoever is controlled by or in which control is
permitted to be exercised by persons who are not United States citizens;



(f)
Any partnership or association which is controlled by persons who are not United
States citizens; or



(g)
Any person (including any individual, partnership, corporation or association)
who acts as representative of, or fiduciary for, any person described in clauses
(a) through (f) above.


12

--------------------------------------------------------------------------------




Fiduciary Trust Company International 
    
(APPLICABLE TO NON-US ENTITIES ONLY)


EXHIBIT C (cont'd)


TO THE INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“____________________________________________________________________”




TEST II


For purposes of ownership interests in oil and gas leases on federal (U.S.)
land, do you meet any of the following criteria?


(a)
Any individual person who is not a citizen of the United States;



(b)
Any association (including a partnership, joint tenancy and tenancy in common)
organized or existing under the laws of any government outside the United States
or any state or territory thereof, or of which any members are not citizens of
the United States;



(c)
Any corporation organized under the laws of any government outside the United
States or any state or territory thereof, or of which corporation, to the best
of its knowledge, more than 5% of the voting stock, or if all of the voting
stock, is owned or controlled by citizens of countries that deny to United
States citizens privileges to own stock in corporations holding oil and gas
leases similar to the privileges of non-United States citizens to own stock in
corporations holding oil and gas leases on federal lands; or



(d)
Any person otherwise not qualified to hold an interest in oil and gas leases on
federal lands, including offshore areas, under federal laws and regulations in
effect from time to time.






13

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


SCHEDULE 1


FEE SCHEDULE
INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“                                            ”




As compensation for rendering the services in the attached Agreement, you shall
be paid, per annum, an Account Fee in accordance with the schedule set forth
below, based on the aggregate amount of assets under management in our Account
and any additional account(s) identified on Attachment A hereto, as such
Attachment may be amended from time to time in writing by you (collectively with
our Account, the “Relationship Accounts”). The Account Fee shall be allocated
among and charged pro rata to each Relationship Account in proportion to the
amount that the assets of such Relationship Account bear to the aggregate of the
assets of all the Relationship Accounts, excluding any investments in Fiduciary
Trust’s affiliated mutual funds (“Affiliated Mutual Funds”).


    
Account Fee:


     % of the first $      million assets


     % of the next $      million assets


     % of the balance of the assets


The minimum annual Account Fee for the Relationship Accounts (in the aggregate)
shall be $_________.


From time to time, assets in our Account may be invested in one or more
Affiliated Mutual Funds. The value of these Affiliated Mutual Funds will be
excluded from your calculation of the Account Fee at the account level, but will
be subject to an Administrative Fee of ___% per annum to be charged to our
Account, where permitted by law.


You shall be paid quarterly, in arrears, the Account Fee based on the aggregate
value of the assets in the Relationship Accounts, together with the
Administrative Fee, if applicable, based on the value of Affiliated Mutual Funds
in our Account. The assets in the Relationship Accounts and the Affiliated
Mutual Funds in our Account shall both be valued as of the last Business Day of
the previous calendar quarter; and the respective fees charged shall be equal to
one-fourth of the annual rates specified above. For purposes of this Schedule,
“Business Day” shall mean any day on which banking institutions in New York
State are required to be open for business.


When any account (whether a Relationship Account in the case of the Account Fee
or our Account in the case of the Administrative Fee) is open fewer days than
the entire calendar quarter (any such account being the “Affected Account”),
one-quarter of the annual rates as specified above for that calendar quarter
shall be pro-rated based on the number of days during the calendar quarter that
the Affected Account was open and calculated, as follows:


1.
For an Affected Account open on the last bank business day of the calendar
quarter in which the Affected Account is initially opened, based on the value of
the assets in such Relationship Account or the value of the Affiliated Mutual
Funds in our Account, as the case may be, at the most recent close of market
trading on the last bank business day of the calendar quarter.



2.
For an Affected Account open on the first calendar day of the calendar quarter
in which the Affected Account is closed prior to the last bank business day of
such calendar quarter, based on the value of the assets in such Relationship
Account or the value of the Affiliated Mutual Funds in our Account, as the case
may be, at the most recent close of market trading on the day the Affected
Account closes.




14

--------------------------------------------------------------------------------




APPENDIX 1


Online Access Cover Page for User and/or User Affiliates (“Authorized User(s)”)
FIDUCIARYTRUST.COM / FTCIINVESTORSERVICES.COM (as applicable)
(Cover Page)


Account in the name of: ______________________________,
Account No.: _______________ (the “Account”)


Defined terms used herein shall have the same meaning as used in the Online
Access Agreement, FIDUCIARYTRUST.COM / FTCIINVESTORSERVICES.COM (as applicable),
which the User or other Authorized User must accept to obtain access to the
Site.


The undersigned authorizes the listed User Affiliates, in addition to but not
including any non-FTCI Investment Manager for the Account, to have Online Access
to the Account, as indicated and agree that each User Affiliate will have to
sign the Acceptance of Designation (page 6 of Attachment 1) accepting the Online
Access Agreement:


 
 
Check type of access desired
Name of User Affiliate or “Authorized User”
Address, Email Address, Phone #
Materials*
Materials/Tax Information**
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



*
“Materials” means access includes transaction reports, account asset listings,
month and year-end reports and such other material as FTCI may make available on
the Site from time to time.

**
“Tax Information” means access includes, but may not be limited to, Internal
Revenue Service Form 1099.











 
 
 
 
 
 
Accepted and Agreed:
 
 
 
 
 
 
 
FIDUCIARY TRUST COMPANY
 
 
(Name of Account Holder or User)
 
 
INTERNATIONAL
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
By:
 
 
 
 
(Signature of Authorized Signatory)
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
(Name and Title of Authorized Signatory - Please Print)
 
 
 
 
 
Date:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




ATTACHMENT 1


ONLINE ACCESS AGREEMENT
FIDUCIARYTRUST.COM / FTCIINVESTORSERVICES.COM (as applicable)


I.
Introduction



Fiduciary Trust Company International ("FTCI") and _____________________
(“Account Holder” or "User") have entered into a custody or investment
management agreement under which FTCI acts as custodian for certain of User's
securities, cash or other assets ("Account Agreement"). As a supplement to the
services offered under the Account Agreement, User desires to access such
information, documents, materials and other utilities regarding User's Account,
together with such systems, networks, databases and functions, as FTCI, and its
affiliates, agents or business partners may make available from time to time
through FTCI's World Wide Web site ("Site") on the Internet to those clients
with which FTCI has executed this Agreement (collectively, "Site Services").
FTCI is willing to provide the Site Services to User (“Online Access”) under the
terms and conditions of this agreement ("Agreement"). This Agreement will be
effective as of the date FTCI signs below.


II.
Procedure for Obtaining Access



(a) Upon receipt of this Agreement executed by User, FTCI will provide a log-on
identification number ("ID") and a temporary password to User requesting Online
Access, and upon receipt of an Acceptance of Designation in the form attached to
this Online Access Agreement, FTCI will provide a log-on identification number
("ID") and a temporary password to each User Affiliate that User designates is
to have access to the Site and Site Services (User and all of User’s Affiliates,
collectively and separately, sometimes referred to as "Authorized Users").


(1) All “Authorized Users” who have access to “Materials” will have access to
the general information made available on the Site, including transaction
reports, account asset listings, month and year-end reports and such other
material as FTCI may make available on the Site from time to time;


(2) Authorized Users who have access to “Tax Information” will have access to
such tax information that is available, which includes but may not be limited to
Internal Revenue Service Form 1099, as well as to the Materials.


User must designate other Authorized Users on an Online Access Cover Page and
indicate whether or not they may view Tax Information, as well as Materials, or
just Materials.


(b) User and other Authorized Users will be prompted to change their passwords
to a password of their choice at the time of their initial session on the Site.


(c) User will prohibit the recipient of any log-on ID or password from
disclosing such to anyone else, except that any organizational Authorized User
recipient that serves as a security officer or contact person for the
organization may disclose one such ID and log-on password to each individual
Authorized User. An individual Authorized User recipient may disclose his or her
log-on ID or password to his, her or the organization’s security or information
technology personnel; provided that such security or information technology
personnel will only use such log-on ID or password to provide support to any
such individual Authorized User. User will be responsible to ensure that
Authorized Users do not breach User's obligations regarding confidentiality and
use of the Site under this Agreement. User will give FTCI immediate notice of
the termination of authority of any Authorized User.


(d) FTCI may change the log-on IDs and passwords of any or all Authorized Users
at any time to maintain the security of the Site.





--------------------------------------------------------------------------------




ATTACHMENT 1 – Page 2 of 6




III.
Use of Site



User agrees as follows:


(a) Authorized Users may, through the appropriate equipment (provided by User at
its own expense), make inquiry into the material made available on the Site to
which each has been granted access. FTCI may add or remove any Site Service from
the Site or any part of the Site, at any time, without notice to the Authorized
User.


(b) Authorized Users so designated by the User to affirm trades for the Account
may, through the Site, affirm (i) trades and (ii) corresponding instructions
relating to the movement of cash and securities to settle such trades. As used
in this Agreement, "affirming" is the confirmation of a prior instruction or
order within a User’s Account at FTCI, and not the initiation or request of such
instruction or order. Such affirmation is required for FTCI to complete a
transaction.


(c) The security procedures pursuant to which an Authorized User designated by
User is enabled to affirm trades under this Agreement and the Custody Agreement
are commercially reasonable. FTCI is not liable for any loss, expense, claim or
damage that an Authorized User or any third party may suffer by reason of
acting, or failing to act, in reliance upon any affirmation (whether or not
authorized by the User) issued in the User’s name and accepted by FTCI in good
faith and in compliance with FTCI’s security procedures in effect from time to
time.


(d) The affirmation security procedures that may be in effect from time to time
are not intended to detect errors in the transmission or content of any
affirmation. FTCI is not responsible for detecting an Authorized User’s error
contained in any affirmation sent by an Authorized User to FTCI. FTCI is not
obligated to investigate discrepancies between information contained in
affirmations transmitted through the Site and information previously, or
subsequently, provided by an Authorized User to FTCI off-line.


(e) Authorized Users may use the e-mail function located on the Site to
communicate with, but not provide transactional instructions to, FTCI employees.
FTCI shall not be liable for any loss, expense, claim or damage that an
Authorized User or any third party may suffer by reason of acting, or failing to
act, in reliance upon any e-mail (whether or not authorized by User) issued in
User’s name and accepted by FTCI in good faith and in compliance with FTCI’s
security procedures in effect from time to time. FTCI is not responsible for
detecting any errors of an Authorized User contained in any e-mail sent by an
Authorized User to FTCI.


(f) Directions from Authorized Users transmitted via e-mails are not acted upon
by FTCI instantaneously. FTCI makes no representation or warranty as to when
such e-mails will be read by the intended recipient.


IV.
Protection of Confidentiality



(a) No Authorized User will: (i) access any Site Service on the Site other than
the Site Services to which access has been granted the Authorized User, as
described herein or on the Site, (ii) attempt to copy any Site software (defined
in Section V.) without FTCI’s written permission, (iii) attempt to
reverse-engineer or assist others attempting to reverse-engineer Site software,
or (iv) disclose information obtained from or about the Site to anyone except to
Authorized User’s employees and agents with the need to know.


(b) Should an Authorized User discover that persons not authorized to access the
Site have: (i) obtained access to the Site in any manner, (ii) obtained
possession of a log-on ID or password, or (iii) attempted to obtain an ID or
password or access to the Site, the Authorized User will immediately notify





--------------------------------------------------------------------------------




ATTACHMENT 1 – Page 3 of 6




FTCI of such discovery and provide FTCI with all relevant information. Should
any Authorized User violate any obligations under this Agreement, the Authorized
User will notify FTCI immediately and take appropriate actions to prevent any
future violations.


V.
Confidentiality of the Site and Data



All Site software and data, including, but not limited to, documentation of any
Site software, all data relating to the Account of User and all other
statistical data available from the Site, are FTCI’s confidential and
proprietary property and/or that of FTCI’s vendors and will be disclosed and
used by Authorized Users only in accordance with this Agreement. No Authorized
User will access, copy, attempt to access or copy, or disclose any information
regarding FTCI’s confidential or proprietary property, or that of FTCI’s
vendors, except as provided in this Agreement. As used herein, “Site software”
means software used in connection with providing Site Services.


VI.
Data Bases and Statements



(a) Information available on the Site (including, but not limited to, securities
prices, accrued income and currency exchange rates) may be based on information
obtained from one or more vendors. Although this information is obtained from
sources considered reliable, neither FTCI nor any vendor makes any
representations concerning the accuracy, completeness or timeliness of such
information.


(b) FTCI will continue to provide Users with hard copy (paper) Account
statements and transaction reports in the current manner, or as required under
the Account Agreement or otherwise, unless the parties hereto agree otherwise.


VII.
Warranties



THE SITE (INCLUDING ALL INFORMATION, SITE SERVICES, AND MATERIALS CONTAINED ON
THE SITE) IS PROVIDED “AS IS” “AS AVAILABLE.” NEITHER FTCI NOR ANY VENDOR MAKES
ANY WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND WITH REGARD TO THE SITE. FTCI AND
FTCI’S VENDORS DISCLAIM ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, FREEDOM FROM VIRUSES OR OTHER HARMFUL
CODE AND FITNESS FOR A PARTICULAR PURPOSE. FTCI DOES NOT WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE INFORMATION, SITE SERVICES AND MATERIALS
CONTAINED ON THE SITE.


VIII. Reservation of Rights


Nothing contained in this Agreement shall restrict FTCI’s right to modify,
update, discontinue or change its record-keeping methods, delivery methods or
computer hardware or software in any manner.


IX.
Responsibility; Indemnification



(a) User will be responsible for any loss, claim, damage, liability or expense
(including attorneys’ fees) incurred by User or another Authorized User as a
result of User or another Authorized User being provided with access to the
Site, including (without limitation) the consequences of any misuse or
unauthorized use of, or access to, the Site or disclosure of any confidential
information by User’s employees, agents or others. FTCI is not obligated to
provide insurance coverage for any such loss, claim, damage, liability or
expense (including attorneys’ fees). User assumes responsibility for the
security of all Site IDs and passwords provided to User and other Authorized
Users.





--------------------------------------------------------------------------------




ATTACHMENT 1 – Page 4 of 6




(b) User hereby agrees to indemnify FTCI and its vendors for any loss, claim,
liability, damage or expense (including attorneys’ fees) (i) incurred by FTCI or
any of its vendors as a result of any violation of User’s obligations hereunder
by persons who obtain access to the Site through User’s acts or omissions or the
acts of omissions of any other Authorized User; or (ii) asserted by any party
(including User) against FTCI or any of its vendors for or on account of User’s
use of the Site.


X.
Duration and Termination



This Agreement may be terminated by either party without cause and without
terminating the Account Agreement on thirty (30) days’ prior written notice, and
this Agreement will be automatically terminated if the Account Agreement is
terminated. This Agreement may be terminated immediately by FTCI for any breach
of the confidentiality or use provisions or if a possible violation of any data
transfer regulation or applicable law has occurred or is about to occur. Such
termination may be accomplished by FTCI by invalidating all IDs and passwords
issued to Authorized Users. Upon termination, Authorized Users will immediately
return all Site software and Site documentation provided by FTCI or any third
party in respect of the Account. If any Authorized User has developed any
material describing how to access the Site in connection with the Account, the
Authorized User will destroy all such material immediately upon termination of
this Agreement. The confidentiality, limitation of liability and indemnification
provisions of this Agreement will survive any such termination.


XI.
Consent



Authorized User expressly consents to FTCI’s compiling, maintaining and
processing all data related to Authorized User contained in the Site, and as
necessary to perform Site Services, transfer of personal information across
international boundaries. This Agreement incorporates by reference any privacy
policy FTCI may have in place from time to time. User understands that by
granting access to the Site to any other Authorized Users such Authorized Users
will have access to User’s Account information.


XII.
Limitation of Liability



NEITHER FTCI NOR ANY OF ITS VENDORS SHALL BE LIABLE FOR (I) ANY INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM OR ARISING OUT OF
THIS AGREEMENT; (II) ERRORS, OMISSIONS, MALFUNCTIONS IN THE SITE, SITE
TRANSMISSION OR SITE DOCUMENTATION; (III) TEMPORARY DELAYS, BREAKDOWNS OR
INTERRUPTIONS IN THE SITE, HOWEVER CAUSED; (IV) ANY HARM CAUSED BY THE
TRANSMISSION, THROUGH THE SITE OR SITE SERVICES, OF A COMPUTER VIRUS, OR OTHER
CODE OR PROGRAMMING DEVICE THAT MIGHT BE USED TO ACCESS, MODIFY, DELETE, DAMAGE,
CORRUPT, DEACTIVATE, DISABLE OR OTHERWISE IMPEDE IN ANY MANNER THE SITE OR ANY
OF AUTHORIZED USER'S SOFTWARE, HARDWARE, DATA OR PROPERTY; OR (V) ANY LOSSES
CAUSED BY THE NEGLIGENCE, ACTIONS OR FAILURE TO ACT OF ANY THIRD PARTY,
INCLUDING, BUT NOT LIMITED TO, AUTHORIZED USER'S INTERNET ACCESS PROVIDER. THE
FOREGOING EXCLUSIONS OF LIABILITY SHALL APPLY REGARDLESS OF WHETHER FTCI HAS
BEEN APPRAISED OF THE LIKELIHOOD OF SUCH DAMAGES OR LOSSES OCCURRING AND
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE.


XIII. Governing Law


This Agreement shall be governed by the laws of the State of New York (without
regard to any laws that might otherwise apply under principles of conflicts of
law).





--------------------------------------------------------------------------------




ATTACHMENT 1 – Page 5 of 6




XIV. Amendments


FTCI reserves the right to change the terms of this Agreement at any time
effective upon thirty (30) days’ prior written notice.


XV. Client Instructions


For purposes of this Agreement and the Account Agreement, User authorizes FTCI
to rely on oral, written, facsimile or electronic instructions or notices
received from any Authorized User or such person(s) as User may designate to
FTCI in writing.


XVI. Integration


This Agreement contains the entire understanding of the parties with respect to
the use of the Site and the Site Services and supercedes all prior
understandings, whether oral or written.





--------------------------------------------------------------------------------




ATTACHMENT 1 – Page 6 of 6




ACCEPTANCE OF DESIGNATION
by
User Affiliate as an “Authorized User”
under
Online Access Agreement


For Account in the name of: ____________________________,
Account No. __________ (the “Account”)


The undersigned User Affiliate hereby:


•
accepts the designation as an Authorized User on the Cover Page of the Online
Access Agreement, a copy of which is attached hereto, for purposes of viewing
the information related to the Account as indicated on the Cover Page;

•
agrees to the terms and conditions of the Online Access Agreement to the extent
that they apply to an Authorized User that is a User Affiliate;

•
agrees to the terms and conditions of usage of the Site, as set forth in the
Online Access Agreement; and

•
understands that this designation will only become effective upon the return by
the undersigned of this signed and dated Acceptance to Fiduciary Trust Company
International.

 
By:
 
 
 
(Signature)
 
Name:
 
 
Title:
 
 
Firm:
 
 
Date:
 
 
 






--------------------------------------------------------------------------------




 
Fiduciary
Trust
International
 
 





PERMISSION TO USE YOUR NAME ON A REPRESENTATIVE CLIENT LIST


We frequently receive requests from prospective clients for a sample or
representative list of clients invested in one of our investment styles or
strategies. We would greatly appreciate your taking a moment to consider being
included on such a list.
We wish to honor your preference with respect to releasing the name of your
organization to any third-party entity. For this reason, we wish to obtain your
permission prior to including your name on a representative client list. Please
note that inclusion of your name on such a list does not constitute an
endorsement by you of Fiduciary Trust Company International. In addition, in the
event a prospective client asks us for additional contact information with
respect to your organization, we will obtain your permission to do so prior to
releasing any such information.
Please review and indicate your preference in the appropriate space below in the
"Permission to Use Name" box. Should your preference change at a later date,
simply let your Portfolio Manager know, and we will make the necessary changes.
Thank you for your time and consideration.
 
 
 
 
 
Permission to Use Name
 
 
 
 
 
 
You may use the name of our organization (but no contact or address information)
in a representative or sample client list.
 
 
 
 
 
 
We prefer that the name of our organization not be used in any representative or
sample client list.
 
 
 
 
 
[INSERT NAME OF CLIENT]
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Date
 
Title:
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




[exhibit1014image1.jpg]



--------------------------------------------------------------------------------




[exhibit1014image2.jpg]



